Citation Nr: 1401693	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 50 percent for post-traumatic stress disorder (PTSD) prior to January 9, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD prior to January 9, 2013. 


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1991 when he retired after 30 years of active duty service, including service in the Republic of Vietnam and in the Persian Gulf, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent rating, effective April 17, 2009. 

The Veteran initiated an appeal to the November 2009 rating decision with a notice of disagreement received in December 2009, in which the Veteran disagreed as to the 30 percent rating, to include as to entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  In an August 2010 rating decision the RO denied entitlement to TDIU.  In subsequent rating actions and the statement of the case, the RO included in the appeal the claim for TDIU. 

During the appeal, the RO increased the rating to 50 percent, effective April 17, 2009.  

In September 2012, the matters were remanded for additional development.  Thereafter, in January 2013, the RO increased the rating for PTSD to 100 percent, effective from January 9, 2013.  

The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  For the period from April 17, 2009, to January 8, 2013, the Veteran's PTSD is productive of at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

2.  The Veteran's service-connected PTSD alone precludes him from securing and maintaining substantially gainful employment from April 17, 2009.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 70 percent for the period from April 17, 2009, to January 8, 2013, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a TDIU due solely to PTSD are met, effective April 17, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Veteran's claim for an increased rating arises from an appeal of the initial grants of service connection for his PTSD.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to increased ratings.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded a VA examination in October 2009 during the period on appeal in conjunction with the claim.  The Veteran has not alleged that this examination is inadequate for rating purposes.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

II.  Higher Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the November 2009 rating decision on appeal, the Veteran was granted service connection for PTSD.  Such disability was assigned an initial rating of 30 percent, effective from April 17, 2009.  The Veteran filed a notice of disagreement with the initial rating assigned.  During the pendency of this appeal, the RO increased his disability rating to 50 percent, effective from April 17, 2009, and 100 percent, effective from January 9, 2013.  Therefore, the relevant inquiry is whether his PTSD warrants a rating in excess of 50 percent prior to January 9, 2013.  

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Here, the Board finds that the evidence of record supports a disability rating of 70 percent, but no higher, for the Veteran's PTSD for the period prior to January 9, 2013.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's statements, his VA outpatient and private treatment records, and the report of his VA psychiatric examination conducted in October 2009.

As an initial matter, the Board notes VA treatment records February 2002 to November 2003 are silent regarding a diagnosis or treatment for PTSD, or any other psychiatric disability.  

However, private treatment records from Dr. Jabbour, dated from May to December 2009, provided the Veteran's initial diagnosis of PTSD.  During his May 2009 assessment, the Veteran stated that he has been married twice and has four children.  He stated his first wife left him because she could not deal with symptoms of volatility, easily getting angry, and irritability.  Dr. Jabbour noted the Veteran never attempted suicide but reported sporadic suicidal ideation.  During the mental status examination, the Veteran was described as a reliable historian with good eye contact.  His thought processes were goal directed and logical.  Further he denied auditory and visual hallucinations, as well as suicidal and homicidal ideations.  There was also no evidence of psychosis or delusions.  The Veteran's mood and affect were found to be anxious.  His concentration was marginally within limits and he had fair insight and judgment.  A GAF score of 39 was assigned, which is indicative of some impairment in reality testing or communication.  Dr. Jabbour also prescribed psychotherapy and psychopharmacology treatment.  

Subsequent private treatment records from Dr. Jabbour show the Veteran stated he was anxious, suffer from flashbacks and nightmares, and has little interest in doing anything.  

In October 2009, the Veteran underwent a VA examination in connection with his initial claim for service connection for PTSD.  The examiner noted the Veteran has been married twice, has a couple of friends, attends church, and only goes out when his wife takes him.  The Veteran reported symptoms of assaultiveness, paranoia, anxiety, panic attacks, anger/ irritability, intrusive thoughts, frequent nightmares, concentration problems, hypervigilance, exaggerated startle response, diminished interest, and anhedonia.  

Upon objective mental examination, the Veteran was noted to be appropriately and casually dressed.  His speech was spontaneous and coherent, and his attitude was cooperative.  His mood was tense, anxious, and dysphoric, and attention was intact.  The Veteran was oriented to time, place, and person, and noted to have unremarkable thought processes and thought content.  The examiner noted the Veteran's immediate memory was moderately impaired and he had poor impulse control.  The examiner also stated the Veteran was able to understand the outcome of his behavior.  The Veteran denied obsessive or ritualistic behaviors, and suicidal and homicidal thoughts.  However, he did report auditory hallucinations and panic attacks occurring 2 to 3 times a week.  The examiner summarized that the Veteran can provide his own self care, but is not consistent and has to be reminded by his wife.  He has few friendships and tends to alienate others.  

Finally, as for employment, the examiner noted the Veteran retired from his job as head of maintenance for the City of Fayetteville in 2007 due to his psychiatric problems.  The Veteran stated that he felt as though he was always being "check out," and started getting paranoid.  A GAF score of 48 was assigned, which is indicative of serious symptoms or serious impairment in social, occupational, or school functioning.

A January 2013 VA examination report reflects that due to his PTSD, the Veteran has been unable to work since July 2007.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling at 11-14. 

In this case, the competent and probative evidence establishes deficiencies in the most of the relevant areas.  The records objectively confirm that PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met. 

A rating in excess of the 70 percent evaluation assigned in this decision is not warranted at any time during the appeal.  Comparing his reported and documented symptoms of PTSD to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD. 

In this regard, the Board notes that there is no competent evidence of gross impairment of thought processes or communication.  On VA examination in October 2009, no unusual thought content or obsessions were noted, and speech was spontaneous and coherent, and his attitude was cooperative.  His immediate memory was noted to be moderately impaired, but his remote and recent memory was normal.  Additionally, the VA examiner noted the Veteran was able to minimum personal hygiene, thought process was reported to be unremarkable, no obsessive or inappropriate behavior was noted.    

In addition, there is no documented instance of the Veteran being a danger to himself or others, let alone persistence of such danger.  As indicated above, the Veteran reported that he had passing suicidal thoughts but had not attempted suicide.  The Board also notes that while the October 2009 VA examination report reflects that he was easily agitated and the Veteran reported that he suffered from symptoms of assaultiveness, no suicidal or homicidal ideation was noted on VA examination. 

As noted, the Veteran is competent to report his symptoms.  In this case, the Board has accorded more probative value to the objective medical findings and opinions.  Thus, the Board finds the Veteran's PTSD symptoms do not more closely approximate the criteria for a 100 percent evaluation. 

The evidence is in favor of a 70 percent evaluation, but no higher, for PTSD throughout the appeal.  Consequently, and to that extent, the benefits sought on appeal are granted. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


III.  TDIU

Having considered the evidence, the Board finds that entitlement to a TDIU due to PTSD is warranted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In this decision, a 70 percent disability evaluation for PTSD from April 17, 2009 to January 9, 2013, is granted.  38 C.F.R. § 4.16(a).  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) based solely on TDIU are met.  Thus, the remaining question is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD. 

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD alone.  

The evidence in the claims file shows the Veteran was last employed by the city of Fayetteville in 2007 as a crew leader/ supervisor for landscape and maintenance workers.  No additional information was provided.  

As noted above, the October 2009 VA examination report notes the Veteran retired from his job as head of maintenance for the city of Fayetteville in 2007 due to his psychiatric problems.  The Veteran stated that he felt as though he was always being "check out," and started getting paranoid.  However, this VA examiner did not provide an opinion as to whether the Veteran's PTSD renders him unemployable.  

In January 2013, the Veteran was reexamined to assess the severity of his PTSD and to address the question of employability.  At that time, the VA examiner noted that the Veteran's ability to function adequately at work began to decline once he became a supervisor in 2005 due to the additional stress of supervisory duties.  As a result, his anxiety increased, as did missed days of work, problems with concentration, paranoia, and difficulty learning new computer skills.  The examiner stated that his retirement date was in July of 2007 but he was likely unemployable as of January 2007 as a result of his PTSD.  

Accordingly, the Board finds the evidence of occupational difficulties due to PTSD precluding him from engaging in substantially gainful employment is in at least equipoise and resolving doubt in the Veterans' favor, a TDIU based solely on PTSD is warranted, from April 17, 2009, the effective date of the grant of service connection for PTSD.  Consequently, the benefit sought on appeal is granted. 


ORDER

For the period from April 17, 2009, to January 8, 2013, a 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

A TDIU due to PTSD alone is granted, effective, April 17, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


